Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 1 of 18            FILED
                                                                    2019 Oct-16 AM 10:17
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                      EXHIBIT A
       Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 2 of 18




                                EXECUTION PROCEDURES
                                    CONFIDENTIAL
                                     April of 2019

I.     General

       A.      This procedure establishes the responsibilities and procedures for the reception of
               a condemned inmate, for confinement, and for execution and.$ay of execution
               preparatron.
                                                                                               '..1..,




       B.      This procedure identifies the responsibilities associated with an execution.
                                                                       t.,l,,t

       C.      This procedure outlines the forms used to ensure'u pro'&rsionuti*O chronological
               order for executions.                                  2,'
                                                        tt:,      ;.             '',*..   "'

       D.     This document is confidential in nature aiAAytittbe dissEminated only to
              personnel having a need and right   toiow the contents herein.

       E.     A permanent log will be kept.,;by the                        , beginning on
              Monday of the week of the exeiiulion,, This'"lQg will reflect any practice,
              maintenance, and other preparations for the execution.

       F.     Alabama Code Section'i t8-92.t<.A clearly states that, not withstanding any law
              to the contrarylthe"presciiiyipn,piboaruti.on, compounding, dispensing, and
              administratiAii.of alethallnje&fug, all not constitute the practice of medicine,
              nursing, ot phfuagii:;?) ";'', ':'r

IL     Reception of Condemned Inryate

Once an inr4pte has.received a sentence by the court to be executed, the condemned inmate will
be transferred directly from the committing county to the W. C. Holman Correctional Facility,
W. E. Donald'son Correctional Facility, or the Julia Tutwiler Prison for Women. Upon arrival,
helshe will be firgcessed through regular admission procedures, to include




III.   Confinement

Upon the receipt of a condemned person at W. C. Holman Correctional Facility, the inmate shall
be confined in a cell designated by the Warden until the time of hisArer execution arrives.
Appropriate safeguards and security measures will be maintained as directed by the Warden.
Pending the invoking of the                 -hour Death Watch, the condemned inmate will be
maintained in accordance with Departmental Rules and Regulations.
     Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 3 of 18




W.     Warrant Notification

Whenever a person is sentenced to death, the clerk of the court in which the sentence is
pronounced shall issue awarrantunder the seal of the court for the execution of the sentence                                        of
death (source: Alabama Code Section 15-18-20). The warrant identifies: the facts of the
conviction, the offense, the judgment ofthe court, and the time fixed for the execution. The
court provides the warrant to the Marshal who delivers it to the Warden of W. C. Holman
Correctional Facility (source: Alabama Code Section                          ?,1,,,,,        l5-18'80).
A.     Once the death warrant has been issued, the Warden will advise:the offender as soon as
       possible. This will normally be done in an atternp t to notify the inmatg prior to ari
       announcement by the news media.

B.     Ifthe inmate is at the W. E. Donaldson Correctional Facility oi'the Julia Tutwiler Prison
       for Women, the Warden of the W. C. Holman Corrrectional Facility will notifu the
       Warden of the other facility andrequest meiytrnaf1b;notified-
                                                                                        ''   ):

       1.      If the inmate is at the W. E. Dgnaldson gprrectioual Facility, anangements will
       be made                        to have the inmate transferred'to the W. C. Holman
       Correctional Facility. Upon arrival at th9 W.C. Holnl-gA Correctional Facility, the inmate
       will   see a    physician                                                    le.!r-arr assessmdnt   of his vein structure.

       2.      In the instance of a"faiiiainmate'l,gceiving a deathwatrarrt,the inmate will be
       moved to the W. C. Hglman Correctipnal Facility                                 prior to the
       execution. The Warten of the Julia Tutwiler Prison for Women will have a physician
       assess her vein structure ag soon as possible after notification of the death warrant.
                                                               tt"l"
                                                                       '


v.     Preparatio'ns (Prior to W;*c*y;ion weeD

A.     On a,day desi.gnated bytheWarden, prior to execution week, the Warden and
               will meet with the execution team.

       l.        Teammerlibers
                  ..
                        .
                               will be gtven the opportunity to resign from the team.
                            :...,,, 1,,,,,r.r,,r;,
                                                     i; ;a:,
       2,        Details of the scheduled execution will be discussed to bring everyone up to date.
                      ....'
B.     If lethal injection is to be the means of execution, the Warden will notifu the members of
       the IV team that they will be needed and schedule a time for them to view the offender's
       veins prior to the scheduled execution.

       If it is determined that starting                                   an   IV through normal channels will not be possible due to
       poor vein structure, refer to Annex C for protocol.
Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 4 of 18



 C.    If electrocution is to be the means of execution,      the Warden    wil                  tenance
        upervisor to                           lectrician to inspect the equipment to be used for the
       execution.

 D.                       t Warden will make sure that he has the supplies necessary to carry out the
       execution.

 E.    The Warden will notifu the Warden of the G. K. Fountain Correctional Center of the
       upcoming execution. The Warden will request that he/she have the M.pdia Center
       checked for cleanliness, make sure the grounds are groomed, and insrir€,that the
       telephone lines are operational.

 F.    The Warden will meet with the condemned offender and ad..1lise him of the schedule for
       execution week. The Warden will attempt to answer any questions the condemned may
       have in reference to the execution.            . -:, ' t:;    ?it

 vI.   Preparations (Execution Week)                             i;a..,




 A.    Members of the execution team                                                execution
                                     Tuesday) to walk through the Steps of the execution to
       include the removal of the offen                  nated                      chamber
                                                                                       , and the
                                    g rooms. ft.g                 . Warden will rehearse their
       roles in the execution proeess ;Wtime.'

 B           Monday of execution                                       tion team will make assignments
                                                             (aS)-hour Death Watch.

                                        "Wardeq    the Wa                 . Warden will meet with the
       outside security team.

       1. , The Warden will brief the team on the number of offender and victim witnesses to
        ' expect and who they are, if known atthat time, as well as the number of
       :;'
                  additional visitors to expect, the names of whom will be provi       e Team
                  Leader. The Warden will also advise the team about media attention, if any is
       ':t:r',:-, expected.
             1....
       2                     m Leader of the outside security team will make post assign       s for the
                                                                                                ance
                             iler p              m Leader will also assign an escort for the offender's
                     witnesses and security for the Training Center.

 D.    The Warden will check the telephone in the Commissioner's viewing room to ensure that
       the line is working properly.
     Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 5 of 18




E.                                                      , the Warden's designee will contact
                             to witness the execution and pronounce the time of death.

F.                                                         , the Warden or his designee will noti$ local
             law enforcement    officials of the pending execution, including the State Troopers, Sheriff,
             and local authorities.

G.           Equipment

             1.           If lethal injection is to be the means of execution,
                                                   shall be inspected and tested             until,the da'!'of.the
                          execution.                                                              ti.r,   '',j:.,,',,,.   ''4'
                                                                             ."i.r.r,,,,
                                                                                      .,,,


             2.           If electrocution is to be the means of execution; the electric ohair,
                                                                      shall be inspected                                   ,   in
                          accordance with established
                                              the equipment will beinsaected,aod test'6d three (3) times.
                          (See Annex A for procedures and steps for teSting the eleptric chafu and
                          equipment)(See Annex B for i,ry$raction5 onspollge preparation)
                                                                :'.


VU.          Placement of Offender in the Holding Cell
                                                       ,:''r
A minimum of            officers shalHie assignbd to observe the condemned at all times during
the                 -hour Death W.at.ch-. '11rhe condemned is a female, fernale security personnel
will maintain security. No other coi*pc.tional staffior civilian personnel, except medical
personnel, shall be allowed'in the DeatliWatch area without approval of the Warden or the
Warden's designee. Nozlqmates,qlg,allowed in the Death Watch area.
                                       1.,,
                                              :.   -

A.           The accused,offender will be rnoved to the holding cell
                              , unless the Warden determines helshe should be moved there sooner.

B.                                                                   , the execution team will begin a
     ,,                                                        will post outside the offender's cell. The cell to be
     ,1,,t   used *i1l:'b€ that cell

             1.'          Thg,cell will be thoroughly inspected for any contraband prior to initial placement
                :,,
                      ,   a-f1&te condemned offender.


             2.           The                                         will   ensure that all functions of the cell are
                          working.

             3.           The officers assigned to this watch will ensure, during their time on duty, that the
                          condernned offender is under constant observation, regardless of the offender's
                          location.
       Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 6 of 18



       4.            If an emergency should occur, the officer will initiallycontact the
                                     . As soon as possible, thereafter, the captain of the execution
                     team and the Warden will be contacted.

       5.            All activity will be recorded on the permanent 1og. lnformation to be placed in
                     the log will include, but will not be limited to, the following:




C.     The offender will have a bed, necessary linens, and one uniforn of rtotfrirrg. All other
       items of the offender will be kept outside the cell. Ihei, ;ffender will be allowed access to
       personal hygiene items which will be passed to him4rer ffi.retumed to.fte officers when
       he/she has completed use of the              .   items. :             :         ?;,,,,    :




       1.            The offender will be allowed a tdlevision iri the area that            will sit outside the cell.
                                                                'il        "'"''   "i"':'
       2.            The offender will be allowed accgss to the telephone. The offender will advise
                     the officer of the number he/she wislgs to cg.fl and the officer will place the call.

                                           ':i.;.:     ' ', .

       3.            The offender will be'aL-lowed.access to his/her mail. The mail will be passed back
                     to the officers when theof-.fende1.,bas finished reading it. All legal mail will be
                     opened in        ese!.roe of''fu offender.
                                    f;'W
       4.            The',iiffend                allowed access to a Bible, or its equivalent, and any other
                                    "/*llbe
                     r eading'mdtet'ral,approved      by the Warden.
             :: .|
       5.                                            will bring the offender's medication to him/her. Sick call
        ".           will be in accordance           with institutional Rules and Regulations. Sick call will be
                     held in the

       6.            The offender's meals            will   be delivered to himArer by
         '. ,
VIIL   Visitation

A.     The condemned offender may submit to the Warden an extended visiting list for approval
       prior to execution week. The Warden will make the approval and provide this list to the
       officers assigned to visitation.
      Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 7 of 18




B.           The condemned offender shall be allowed contact visits during execution week with
             family, friends, private clergy, and his legal representatives, as approved by the Warden.

             Visitation will be atthe following times:




C.           There     will   be no more than fifteen (15) visitors allowed in the visitation area at any given
             time.
                                                                                               :

D.           The condemned offender may receive an institutional meal in tht,visitation area. .The
             visitors may purchase items from the vending machines. for the offender's consumption.
             No food will be allowed to be brought in from outsi$;!12
                                                              ui,,?t'+r,, '''''',::,, 'tiii:,,
E.           Visitors will be allowed to leave the facility andtreturn.           W        will"b,p pfbcessed every
             time they enter the facility.

F.           The                                 will be avulable forlhe offender     and his      family. The
             should visit with the condernned offeiider

TX.          Day of the Execution

A.           The                                          'will deliver the condemned offender's breakfast meal to
             the door of the                               Ttre                            on that post will receive
             the meal and serve it'{o the                                   in the holding cell.
                                   t'             "onap.,r.n"aa:p,&nder
                                                  '.,   "llil,i.r;
                                        ,.:1.
             l.         The                     will prepare the condemned's meal. No inmate                     will
                        handle the condemned's meal.

             2.         The                     n'*ill   ask the condemned offender   if   he wishes to have a last
                   '    meal prgpare;d;qnd explain what iterns are available for him'

      ,:,:3.            The condemned offender's last meal can be prepared from anything that is
         .              available in the institutional kitchen.
             ",.t:...  ,',
B.           At apprgxlmately          , the officers assigned to the Death Watch will inventory the
             condemned offender's property. The condemned will have an opportunity to designate
             who he wishes his property to go to.

             1.         This information will be written out as a last will and testament and the
                        condemned offender will sign the document in front of a notary public.
     Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 8 of 18



     2.


C.   Visitation maybegin at             and proceed until approximately

D.   The Warden or his/her designee will attain the funeral arrangements of the condemned.
     Specific information needed will be a next of kin,
                                                                                         This
     information will be made available to the coroner's office and to the Department of
     Forensic Science.

E.                                                                                .1!)prepare
     the necessary lethal injection solution when lethal itjlfl,,nonis the method of execution.
                                                                     i''         "t:',,
F.   The Warden will meet with the victims of the condemnetl4ffender's crime
                             .                            :           .




G.                                the cond4{r1ed offender will,be escorted from the visitation
     yard                               . ,'',,. ,:..            :


                                             'n";;:1,,                    1
                                                                              :t':
                                                         .,,1'/7i'
     l.     An examination of the.acsused,will be completed and the results recorded on a
                       a,LLrwLr::ety-lw.,
            Medical Treatment  Record.      t., "t,:,,,tzaili

     2.     If the conderqned offeiader has a spiritual advisor, that person may be escorted to
                                   aiiiTtemain,with the condemned until the condemned is
            escorted to the execution chambei, at which time the spiritual advisor will then be
            escorted                     or, if the spiritual adviser was requested by the
            condertrned as a witness,                          of the witnesses for the condemned
            offender.

H.   The Commissioner's telephone line to the Governor's and/or Attorney General's staff
     will be opened.
             :;::,ll   ir.
     The condeiirned,tvill be escofied to the execution chamber by the execution team and
     strapped to the gumey.

     1.     If lethal injection is the means of execution, the IVTeam will be escorted into the
            execution chamber to start the IV. The heart monitor leads will be applied to the
            condernned. If the veins are such that intravenous access cannot be provided,
                                        will perform a central line procedure to provide an
            intravenous access. (See Annex C)

     2.     When electrocution will be the method of execution, the inmate will be escorted
            to the execution chamber and placed in the chair at approximately            The
     Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 9 of 18




                  offender will be strapped in with the electrode attached to the offender's left leg
                  and head.

J.       The witnesses   will be escorted to the appropriate execution witness room.
         The following persons may be present at the execution and none other:

         l.       The Warden and such persons as may be necessary to assist him in conducting the
                  execution

         2.       The Commissioner of Corrections and/or his/her representative(s)

         3.       Two (2) physicians

         4.       The condemned's spiritual   advisor             ,i|i'                  .   :
                                                               ':'|tt''i''   ''          ':'t'
         5.       The Chaplain of the W. C. Holman CorrecJionalFa-gility
                                                                                  't
                                                                                       ' 4
                                                                                       "':-'
         6.       Such news media as may be admitt64by:thsW:grd"n,'ii6t,to exceed five (5)          in
                  number

         7.       Any relatives or friends of the condernned cifferrder that helshe may request, not to
                  exceed six (6) innumb,.$.t'{N%lrystrallte itermitted to witness the execution)

         8.       Witnesses for the victim;will be limited to immediate family members over the
                  age of 19, not !o exceed eight 1t; in number. "Immediate family member" is
                  defined to include paren(s), sibling(s), and/or children of the victim.
                                       :
                  If the condernned is being ex€cuted for   a capital murder in which he/she     killed
                  two.(2) or more people, each of the victims will be entitled to have no more than
                  pight (8) immediate family members over the age of 19 witness the execution. If
                  the total number of witnesses exceeds 12, however, the seats are to be apportioned
              ;    eqvally qmong the victims.

     '            'irf,ewer than six (6) immediate family members of a victim wish to view the
     ,   ,         exsatlilnu'AND the condemned has OTHER murder andlor manslaughter
                   conviction(s) for which he was NOT sentenced to death, then the remaining
                  wigress slots can be made available to immediate family members of that other
                  victim(s).

                  Because of restricted space, however, no more than a TOTAL of 12 immediate
                  family mernbers of the victim(s) will be allowed to actually view an execution.

K.       The Warden will be informed when the condernned is prepared for execution.
     Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 10 of 18



     If the execution is to be carried out by lethal injection, the IV Team will complete its task
     and                                             . The Warden will report to the execution
     areaatthis time. The IV Team will brief the Warden as to
     The curtains to the witness rooms will be opened.

L.   The Warden will enter the execution chamber                          The microphone
     will be turned on and the Warden will read the warrant to the condemned offender.

M.   The condernned offender will be allowed to make any last remarks. 'Remarks should be
     kept to about two (2)     minutes.                                  't',::.;t:




N.   The Warden and                 will depart the execution chamber,to the
     Two (2) members of the execution team will remain in the.execution ch-amber until
     notified to leave by the Warden.                                  u
o.   The Warden will check with the Commissioner or his/frer.designee.to see if there has
     been a last minute stay. If there has been no last minute stay, the two (2) members from
     the execution team remaining in the execution.;hamtlyitt receive the signal to depart.
                                                                 ',
      1.        These two (2) team members,#i[ make lastminute,0hecks of the IV lines in the
                case of lethal injection. O:re teiun m-ember'*i11exit the chamber and will
                                                                signaling it is okay to proceed. The
                second officer, designated by the:flardm.-'.will remain in the chamber and will
                position himselflherself at the conttrp. mned'inmate's left side.
                                                     :
     2.        In the case @lectrocution, ,fu:ryi (2) officers will make last minute adjustments
               to the restraining straps. The officers will place the headgear on the offender and
               the coveringover tlie face. When their tasks have been completed,
                        will                       to                             signaling it is
               okay to proceed.

P.   Wtr#ttre si@,toproceed          has been received, the   following will occur:
                          .:

     1.
           "t:.,.::::

               Ia,the case:of lethal injection, the Warden will begin administering the lethal
               inj6ction,'solution to the condemned offender. The lethal injection solution will
               consist of:

               a.       100 mL of midazolam hydrochloride - two (2) 50mL syringes
               b.       20mL of saline
               c.       60 mL of rocuronium bromide
               d.       20 mL of saline
               e.       720 mL of potassium chloride - two (2) 60 mL syringes

     2.        In the case of lethal injection, after the Warden administers the 100 ml-'s of
               midazolam hydrochloride and 20 ml-'s of saline but before he/she administers the
     Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 11 of 18




                     second and third chanicals, the one (1) team member who remained in the
                     execution chamber will assess the consciousness of the condemned inmate by
                     applyrng graded stimulation, as follows. The team member will begin by saying
                     the condemned inmate's name. If there is no response, the team member will
                     gently stroke the condemned inmate's eyelashes. If there is no response, the team
                     member will then pinch the condemned inmate's arm.

                     In the unlikely event that the condernned inmate is still conscious, the Warden
                     will use the secondary IV line to administer the 100 ml-'s of.'&idazolam
                     hydrochloride in the back up set of syringes. After all 100 mL's of midazolant
                     hydrochloride and 20 mL's of saline are administered, the team member inthe
                     execution chamber will repeat the graded stimulation proeess set out above.
                     When the secondary IV line is used for midazolamQydrochloride it is also used to
                                                                              "1ii.,;:.::;.. ;,';:i' ' ri:.'
                     administer the rernaining chemicals.
                                                                  . ,.a:1,.r'
                                                                       '        ''.t            i-l
                                                                                            "'i:ittt
                                                                           ']
                     After confirming that the condemned inmate is unconscious; such will be
                     documented and the Warden will continue with administering the second and
                     third chemicals.                   .;,      1,      "lr,r..
                                                            .r
       3.            When electrocution is the meanS of execution, the Warden will push the button
                     which will begin the process of 2}}Avolts of:electricity flowing through the
                     offender's body for a period of 20 seconds. The amount of electricity will
                     decrease to 220 volts'for the nex+{90.secB$ds.


a.     When the execution h4s been carried out,                                                        will be
       notified        . lh the case of lethili4lifition, merrbers of the                              will be
                                               ,


       1.                                                        will   enter the execution chamber and close the
                     curtains.

       2.   ',.'-.
                     The               will   be escorted from the                      to the            .

                     tw.i.tnessejrOf
       3.                               the execution will be escorted from the


       4.            The Warden will escort the          into the                     The
                              will do a thorough check and pronounce a time of death.

       5.            The                  will be escorted from the

R.                                                                               will   enter the execution chamber.




                                                             10
      Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 12 of 18



       l.      In the case of lethal injection, the [V lines and straps will be detached. The body
               will be placed in a body bag and onto a stretcher to be taken by van to the
               Department of Forensic Science for a postmortem examination.

       2.      In the case of electrocution, the electrodes will be detached and the transformer
               will be disconnected and locked. The body will be placed in a body bag and onto
               a stretcher to be taken by van to the Department of Forensic Science for a
               postmortem examination

S.                                        will attach a tag to the body bag and.;lr9ve the
       representatives of the Department of Forensic Science sign forbeoeipt of the body.

T.     Members of the execution team will do a brief clean-up of $pexecution ch u^bet:'^d
       exit through the                        The following day seyeral members of the
       execution team will conduct a more thorough cle1-uf of the eiecution chamber.
                                                                       '.;r:
                                                         ';'r'l',,,.           'tA..,
X.     Actions after the   Execution                         ''t
A.   Press Conference - The Public lnformation Offiier (PIO) for the Department of Corrections
       will advise the news media that the Order of thee-o,urt has been carried out.

       1.      The PIO will provide.the time of death, any laSf words the condemned offender
               may have had, and if any unusual incidents oicurred during the execution.

       2.      News media who were unablB.to vri ess the execution will have an opportunity
               to ask questions of the news med_ia members that were witnesses.

       3.      Members of,l\e condemned's family will have an opportunity to meet the press
               andmake a statement. The victim's witnesses will also have an opportunity to
               appear before the news media. At no time will these two (2) groups be allowed to
               intermingle with each other.

B.    .,,Jfrtemtent - The body may be released to the condemned's relatives at their expense or,      if
     '.. the body is not claimed by friends or relatives, it will be the Department of Corrections'
       trJesponsibility to bury the remains.
       ':,1.,:    ',

C.     Siaff partiQipants will be afforded the opportunity to meet with Critical Incident
       Debriefing Team members if they so desire.

D.     Permanent logs will be typed by                               and sent back for
       signatures. Once all signatures have been obtained, the log will be forward to the
       Warden for review and his signature. No copies of the log will be made without
       permission of the Commissioner.



                                                 l1
     Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 13 of 18




                                                     Annex A

                Procedures and Steps for Testine the Electric Chair and Equipment

The electrocution equipment should be tested twice (2) monthly, no sooner than the         of the
month and no later than the        of the month, with at least         days between tests. Each
test will be logged. If electrocution is to be the means of execution, the electrocution equipment
will be tested                   from the time the death warrant is received until
           .                                     the equipment will be tested                until
the day of the execution.                                 the equipment will bet€gte'd
      prior to the time of the execution.

                                                                                              'u|tr               t',,,'                           :":i
                                                                                                       ,                        .:,,::   -,   .,

1.                                                                will      be present during any testing.

2.     The Warden                          will be pt.g.itt andwill ttlS&
                on the execution team to be presentduiing any tes!,i,ng.                                                   ''
                                                                '''..                '..
                                                            .              ,.,....                         ':.t

3.     No other personnel should bepresent               fijing         tes',{irigwithOut the permission of the
       Warden                                  en. *,., ,., ri ,                           'i'ir.:.'


4.     All testing equipment                                                                                      will          be checked to
       ensure they are all in operatiiits grder.

5.     Allpower switches wlllbe"futfue'oofP'position.

6.     All jacks                    will Ue etrgcldd for cleanliness and to ensure they are free of
                        and corinections
       corrosion.  All leddg,willte     checked{b ensure they are intact and have no visible signs or
       crackin g or:&y,tigrlJ'ot friil.,o.qds.

7.     The leads        will   be connected to the load bank register.
                               :     .a,:..


8.   ,.,.T,he                                 will be connected with the
                     connected to the

       't.,
       b.'',;;,,..,
                 '
       c.
9.     Make sure everyone is ready to test the equipment.

10.                                           will tum   the power on in the equipment room.

11.                                           will then enter the control room and turn on the

                                                           12
      Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 14 of 18




12.                              will turn on the power for the equipment.

13.    After making sure that everyone is clear, the switch will be thrown and the meters will be
       read and recorded.

14.                                                         will   be located in the              They
       will   read              and          from the

15.                                                           will be located in the execution
       chamber. They    will    read thevoltage on the Simpson 360 voltelftA;rrreter. ":,

16.    The process   will   be repeated again after a                             wait on generator


17.    After testing is completed,                                  will,tum off all pbwer switches
       and padlock all disconnect panels in the "off' position.                         will check all
       padlocks to ensure they are locked.          ' :     "::, j,

                                                            '""' "t''   '
                                                 ',,';:llit
                                                'l:;;14,.      ':.,,    "'.:.".

Each time the chair is tested, all other equipment will undergq a check or test to ensure that all is
in working order and could be used if needed. Spbnges wifl be checked for durability to ensure
they are not torn, shrunken, or weak in texture and that they are free from any salt from a prior
execution. Electrodes will be chegf;,.ed to ensure they are clean and free from any deterioration of
the wires that connect to the power so.urce. Also, all connections will be checked to insure they
are tight. Security shaps will'also be checkedto'ensure they are free from cracking andthat
buckles are clean and in good workingofdp.g,




                                                   t3
     Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 15 of 18




                                             Annex B

                   Procedures for Preparation and Maintenance of Sponges

1.     Sponges will be soaked in a salt and water solution for a
       prior to the time of execution. The sponges should be taken from the salt water solution
       approximately                      prior to the execution.

2.     Sponges   will be temporarily tacked lightly to the electrodes for proper positioning. When
       positioned, remove the tacking stitches. When ready for use, soak the bponges in fresh
       water and squeeze dry. Sew sponges with black carpet thread tb tlre screening, placing
       stitches not               apart and following around the outer edges, down the center, and
       around the binding    posts. The object is to get a good firnt,sontactl. Do not pull the
       stitches too tight, thereby preventing the sponge tro.n;tgs,ak:ing up the solution.
                                                           .1t"tt.,,1r,,. ..j.-   ttri
a
1      The leg electrode will go on the left calf below the knee, pfuced so''the [nnaingpost is on
       the outside making it more easily seen and reacheil.for attachin1the electrical wire. The
       shortened strap should be on this same side'Sg.'@ btrhftle can 64Ag be reached. When
       placing in position, pass the long strap_, around thdleg and lnsert ioosely through the
       buckle. Raise into position with thenifitttrand drrd,tiehtarl the strap through the self-
       tightening buckle with the left hand. Diarv.the strap fairly tight but not so tight that when
       muscle contractions take place during elechocution-.lhere would be danger of breakage.
                                                      .    ,'
4.     The headset will be made"p,lior'to.ur" to approxirnately fit the condemned inmate's head.
       Adjustment will be done by rneans of slidiilg straps on each side. Place the head set on
       the head, being careful not to iome down'too far on the forehead if possible. Position the
       short strap with thp bUckle on ft ort,fiie side that the operator will be working on. Pass the
       long strap uqder tliegnin and fasten'bnugty. Connect the wire to the binding post. Use
       number                                     insulation for both the head and leg wires. Solder
       the ends so they woii.'t.sdpqrate and so the baned ends will go into the hole in the posts.
       Use the sponges saturated in the salt solution. Squeeze enough solution out with the flat
       of thb,hand s<j excessive dripped will be avoided. In making electrical current contact, be
      ::Careful not to burir the sponge and the outer skin of the condemned inmate.

5.    ,After use, cut the'black threads, remove the sponges, and rinse carefully in fresh water.
       Bg very careful not to cut the tan thread that the pieces of sponge are sewn together with.
       Remove any black thread pieces and rinse the screws thoroughly to remove all traces of
       salt wdferor corrosion will ensue. Keep the straps soft with Neats Foot Oil.

6.     Only saltwater sponges are to be used. Sponges should be stored in a clean dry place.




                                                 t4
      Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 16 of 18



                                            Annex C

                               IV Team - Detailed Instructions

The Warden or designee will have two (2) intravenous infusion devices placed in veins of the
condemned and a saline solution available for an infusion medium. Those persons engaged in
this activity will be referred to as the IV Team. For these pu{poses,
                                    (if necessary),                             and other
                          - as are necessary - will make up this team. The
               will normally be

a.     An IV administration set shall be inserted into the outlet of the badafnolmal saline
       solution. Two (2) IV bags will be set up in this marrner, ',;,, " ,,. .,,11:,',,,.,
                                                                           '
                                                                                                    ,,




b.     The IV tubing shall be cleared of air and made ready for use.

c.     The standard procedure for inserting [V access will.be                  ,r          veins are such that
       intravenous access cannot be provided,                                              will perform a central
                                                              '
       line procedure to provide an intravenous access. ,'::.                       , :,



d.     The IV tubing for both set-ups will be connected to the receiving port of the IV access -
       one (1) for the primary vein and the other for the secondary vein.
                                                :     ::,;,.,,.,,.1,;,1;:,1,


e.     At this point, the administiation'sets shall benifiifingat a slow rate of flow (KVO), and
       ready for the insertioq,pf syri,hges containing the lethal agents. The Warden, or his
       designee, shall maintgln observation ofboth set-ups to ensure that the rate of flow is
       unintemrpted. NO FURTI{.;ER ACTION shall be taken until the Warden has consulted
       with the Commissioner regarding ant last minute stay by the Govemor or the courts.




                                                15
     Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 17 of 18




                                              Annex D

                                         Svringe Preparation

The following is the syringe sequence:

       Syringe I        midazolam hydrochloride                                            50   mL -250 mg

       Syringe 1A       midazolarn hydro chl oride                                         50 mL     -,,)lrQnlg
                                                                                                         ''
       Syringe 2        saline (sodium chloride)                                           2W,,,,,. '.,
                                                                                                 -"
       Syringe   3      rocuronium bromide                                                 60   mL- 6!0 mg
                                                                     ':.t':"t:t:'
       Syringe   4      saline (sodium   chloride)                  . ''u                  20   mL
                                                             :l;z              '':.,,:..
                                                              ''tt''i';i,:,,        '':'
                                    chloride                                               t5-A. L-'120 mEq
       Syringe   5      potassium                       ..                                      .E
       Syringe   5,A.   potassium chloride                                                 60   mL-    120 mEq




       Insert piercingpin into,the Sto.,pper with a downward twisting motion
       lnsert sixty cubic centimeter (60cc) syringe into piercing pin and twist until secure
       Pull back on the syringe'to transfer the midazolam hydrochloride into the syringe
       For each synnge (1 and 1A), conduct items 1 through 6 five (5) times. Each vial of
       midaze.Whydrbchloride contains 50 mg of the drug in 10mL.

       Syringe 2, sodiiiln chloride (saline) procedure:

1.     Rernove piercing pin from pouch
2.     Remove cover from piercingpin
J.     Remove flip top from sodium chloride vial or any protective packaging from sodium
       chloride bag
4.     Insert piercing pin into the stopper with a downward twisting motion
5.     Insert syringe into piercing pin and twist until secure
6.     Pull back on the syringe to transfer the sodium chloride into the syringe until 20 mL are
       drawn into the syringe


                                                   t6
       Case 2:17-cv-02083-KOB Document 140-1 Filed 10/16/19 Page 18 of 18




ilI.    Syringe   3o   rocuronium bromide procedure:

1.     Remove piercing pin from pouch
2.     Remove cover from piercing pin
3.     Remove flip top from vial of rocuronium bromide
4.     Insert piercing pin into the stopper with a downward twisting motion
5.     Insert sixty cubic centimeter (60cc) syringe into piercing pin and twist until secure
6.     Pull back on the syringe to transfer the rocuronium bromide into the syringe
7.     Conductitems I through 6 twelve (12) times. Each vial ofrocuroniumbromide contains
       50 mg of the drug in 5 mL.

IV.     Syringe 4, sodium chloride (saline)   procedure,                              ,,,.,
                                                                                              ,,
                                                                                                   ,,

                                                      ",,,
       Repeat procedures for syringe   2.          ,'i'r,,,,.
                                                         ,                                )a.



                                                                  t

V.      Syringe 5 and 5A, potassium chloride procedure: "'',          .   ,

                                                                          'lt   .a'


1.     Remove piercing pin from     pouch l.:                        :'
2.     Remove cover from piercing    pin
3.     Remove flip top from vial of potassiurnl$lo,ride vial
4.     Insert piercing pin into the stopper with a do.,ynward twisting motion.
5.     Insert sixty cubic centimeter (60cc) synnge iato pjefcing pin and twist until secure
6.     Pull back on the syringe tir:transfer the potassiurn chloride into the syringe
7.     For each syringe (5 and 5A), conduct iterns 1 through 6 three (3) times. Each vial of
       potassium chloride contains a0 ABqof the drug in 20 mL.




Repeat the above procedure-s,foy..a backup tray of syringes.




                                               t7
